Gage 1:419-cy-03283-BLE Basument 186 Filed 06/29/24 Page 4 ef 2

KIRKLAND & ELLIS LLP

AND AFFILIATED PARTNERSHIPS

601 Lexington Avenue
New York, NY 10022

Aaron Marks, P.C. United States
To Call Writer Directly: Facsimile:
+1 242 446 4856 +4 212 446 4800 +1 212 446 4900

aaron.marks@kirkland.com
www.kirkland.com

June 9, 2021 (i i L
1p tittle

VIA ECF
Honorable Denise L. Cote pone U Ae Af

United States District Court - Ls
Southern District of New York ertage

500 Pearl Street, Room 1910

New York, New York 10007

Re: TransPerfect Global, Inc. v, Lionbridge Technologies, Inc., et al.,
Case No. 1:19-cy-3283-DLC
Dear Judge Cote:

Defendants respectfully request authorization to file under seal Exhibit 1 attached to
Defendants’ response to TransPerfect’s June 7, 2021 letter motion.

Exhibit | is an email chain between counsel for TransPerfect and counsel for Defendants,
which extensively references and quotes documents and deposition testimony regarding client
contracts and revenues, business strategies, and other topics, which have been designated
Confidential or Highly Confidential by TransPerfect, Defendants, and third parties under the
Court’s June 3, 2020 Order Regarding Confidential Discovery Material (ECF No. 78).

Defendants’ response to TransPerfect’s letter motion references the full content of this
email chain, and Defendants request that the email chain be sealed in its entirety. In the alternative,
Defendants request leave of the Court to file a redacted version of this email chain. Pursuant to
Your Honor’s Individual Practices, we have contemporaneously filed under seal in the ECF system
and electronically related to this motion an unredacted version of Exhibit 1.

We thank the Court for its consideration of this request.

Beijing Boston Chicago Pallas HongKong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.

 

 
Ease 1:19-cv-03288-BLE Becument 186 Filed 86/99/21 Page 2 ef 2

KIRKLAND & ELLIS LLP

Hon. Denise L. Cote

June 9, 2020

Page 2
Respectfully submitted,
/s/ Aaron Marks

Aaron Marks, P.C.

ce: All Counsel of Record (via ECF)

 
